Exhibit 10.1
 


FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT
This First Amendment to First Amended and Restated Credit Agreement, is dated
the 23rd  day of February, 2017 (this "Amendment"), by and among Calgon Carbon
Corporation, a Delaware corporation ("Calgon Carbon"), each of the Guarantors
(as defined herein), each of the Lenders (as defined herein) and PNC Bank,
National Association ("PNC"), as administrative agent for the Lenders (PNC, in
such capacity, the "Administrative Agent").
W I T N E S S E T H:
WHEREAS, Calgon Carbon, the other Borrowers from time to time party thereto
(together with Calgon Carbon, collectively the "Borrowers" and each a
"Borrower"), the Guarantors from time to time party thereto (the "Guarantors"),
PNC and various other financial institutions party thereto (PNC and such other
financial institutions are each, a "Lender" and collectively, the "Lenders") and
the Administrative Agent entered into that certain First Amended and Restated
Credit Agreement, dated as of October 4, 2016 (as amended, modified,
supplemented or restated from time to time, the "Credit Agreement"); and
WHEREAS, the Loan Parties desire to amend certain provisions of the Credit
Agreement and the Administrative Agent and the Lenders desire to permit such
amendments pursuant to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.            All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meaning herein as in the Credit Agreement unless
the context clearly indicates otherwise.
2.            The definition of "EBITDA" set forth in Section 1.1 [Definitions]
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
EBITDA shall mean, for any period of determination, Net Income for such period
plus (a) without duplication and to the extent deducted in determining Net
Income for such period, the sum of (i) Interest Expense, (ii) income tax
expense, net of tax refunds, (iii) all amounts attributable to depreciation and
amortization expense and (iv) any non-cash charges (excluding non-cash charges
that are expected to become cash charges in a future period or that are reserves
for future cash charges and any non-cash charge that relates to the write-down
or write-off of inventory) plus non-recurring costs and expenses in connection
with Permitted Acquisitions, including the CECA Acquisition, in an amount not to
exceed $17,500,000 in the aggregate for all Permitted Acquisitions (including
the CECA Acquisition), minus (b) without duplication and to the extent included
in Net Income, (i) any non-cash gains (excluding non-cash gains that represent
an accrual or reserve for a future or potential cash payment), all calculated
for the Parent on a Consolidated Basis in accordance with GAAP.  For purposes of
this definition, with respect to a business acquired by the Loan Parties
pursuant to a Permitted Acquisition, EBITDA as reported in the Leverage Ratio
shall be calculated on a pro forma basis, using (i) historical numbers, in
accordance with GAAP as if the Permitted Acquisition had been consummated at the
beginning of such period and set forth in a certificate delivered by an
Authorized Officer of the Borrowing Agent to the Administrative Agent (which
certificate shall also set forth in reasonable detail the calculation of such
financial effects); provided that, for purposes of calculating EBITDA as
reported in the pro forma Leverage Ratio with respect to the CECA Acquisition,
EBITDA shall be calculated using historical numbers in accordance with
International Financial Reporting Standards (IFRS).  Additionally, for purposes
of this definition, with respect to a business or assets disposed of by the Loan
Parties pursuant to Section 8.2.7 [Disposition of Assets or Subsidiaries]
hereof, EBITDA as reported in the maximum Leverage Ratio shall be calculated as
if such disposition had been consummated at the beginning of such period.  In
addition, EBITDA shall be adjusted to the extent that the computation of EBITDA
includes a gain or loss with respect to a Swap Agreement as follows: EBITDA
shall be (1) increased by any non-cash items of loss arising from such Swap
Agreement, in each case, net of any actual cash payments related to the items
giving rise to the loss and (2) decreased by any non-cash items of gain arising
from such Swap Agreement, in each case, net of any actual cash payments related
to items giving rise to the gain.

--------------------------------------------------------------------------------

3.            The definition of "Optional Currency" set forth in Section 1.1
[Definitions] of the Credit Agreement is hereby amended and restated in its
entirety as follows:
Optional Currency shall mean any of the following currencies (i) British Pounds
Sterling, (ii) Japanese Yen, (iii) Euros, (iv) Canadian Dollars, (v) Singapore
Dollars, (vi) Swiss Franc and (vii) any other currency approved in accordance
with Section 2.13.4(iii) [Requests for Additional Optional Currencies].  Subject
to Section 2.13.4 [European Monetary Union], each Optional Currency must be the
lawful currency of the specified country.
4.            Section 2.8.1 [Letter of Credit Sublimit] of the Credit Agreement
is hereby amended by inserting the following sentence at the end of such
Section:
Notwithstanding anything to the contrary herein, the Issuing Lender shall have
no obligation to issue any Letter of Credit if such Letter of Credit is to be
denominated in a currency other than U.S. Dollars or an Optional Currency.


5.            Clause (iii) of Section 2.13.4 [Requests for Additional
Currencies] is hereby amended and restated in its entirety as follows:
(iii)      Requests for Additional Optional Currencies.  The Borrowing Agent may
deliver to the Administrative Agent a written request that Revolving Credit
Loans hereunder also be permitted to be made, and/or Letters of Credit be
permitted to be issued, in any other lawful currency (other than Dollars), in
addition to the currencies specified in the definition of "Optional Currency"
herein, provided that such currency must be freely traded in the offshore
interbank foreign exchange markets, freely transferable, freely convertible into
Dollars and available to the Lenders in the Relevant Interbank Market.  In the
case of any such request with respect to the making of Revolving Credit Loans,
such request shall be subject to the approval of the Administrative Agent and
all of the Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the Issuing Lender.  Promptly after receiving any
such request, the Administrative Agent will notify (a) the Lenders of any such
request relating to the making of Revolving Credit Loans, or (b) the Issuing
Lender of any such request relating to the issuance of Letters of Credit.  The
Administrative Agent will promptly notify the Borrowing Agent of the acceptance
or rejection thereof by the Lenders or the Issuing Lender, as applicable.  The
requested currency shall be approved as an Optional Currency with respect to
Revolving Credit Loans hereunder only if the Administrative Agent and all of the
Lenders approve of the Borrowing Agent's request.  The requested currency shall
be approved as an Optional Currency with respect to Letters of Credit hereunder
only if the Administrative Agent and the Issuing Lender approve of the Borrowing
Agent’s request.

--------------------------------------------------------------------------------

6.            Section 8.2.5 [Dividends and Related Distributions] is hereby
amended and restated in its entirety as follows:
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, make or pay, or agree to become or remain liable to make or pay, any
dividend or other distribution of any nature (whether in cash, property,
securities or otherwise) on account of or in respect of its shares of capital
stock, partnership interests or limited liability company interests or on
account of the purchase, redemption, retirement or acquisition of its shares of
capital stock (or warrants, options or rights therefor), partnership interests
or limited liability company interests, except for (i) dividends or other
distributions payable to another Loan Party or wholly-owned Subsidiary of a Loan
Party, (ii) any other dividends or distributions in an aggregate maximum amount
during any calendar year not to exceed Fourteen Million and 00/100 Dollars
($14,000,000.00) so long as both immediately before and immediately after giving
effect thereto (a) there exists no Event of Default or Potential Default and (b)
the sum of (y) cash and Cash Equivalents of the Loan Parties and their Domestic
Subsidiaries and (z) Undrawn Availability is not less than Fifty Million and
00/100 Dollars ($50,000,000.00), and (iii) repurchases of its Equity Interests
so long as both immediately before and immediately after giving effect thereto
(a) there exists no Event of Default or Potential Default, (b) pro forma
Leverage Ratio (calculated if such dividend or distribution has been made in the
applicable measurement period) for the four (4) consecutive fiscal quarters most
recently ended is less than or equal to 2.75 to 1.0 and (c) the sum of (y) cash
and Cash Equivalents of the Loan Parties and their Domestic Subsidiaries and (z)
Undrawn Availability is not less than Fifty Million and 00/100 Dollars
($50,000,000.00).

--------------------------------------------------------------------------------

7.            Section 11.1.4 [Miscellaneous] is hereby amended and restated in
its entirety as follows:
Amend the definition of "Optional Currency" (except through the operation of
Section 2.13.4(iii) which provides for the inclusion of additional currencies
pursuant to the terms thereof), Section 5.2 [Pro Rata Treatment of Lenders],
Section 10.3 [Exculpatory Provisions] or Section 5.3 [Sharing of Payments by
Lenders] or this Section 11.1 [Modifications, Amendments or Waivers], alter any
provision regarding the pro rata treatment of the Lenders or requiring all
Lenders to authorize the taking of any action or reduce any percentage specified
in the definition of Required Lenders, in each case without the consent of all
of the Lenders (other than Defaulting Lenders);


8.            Clause (b) of Schedule 1.1(A) is hereby amended and restated in
its entirety as follows:
(b)      The Applicable Margin, the Applicable Letter of Credit Fee Rate and the
Applicable Commitment Fee Rate shall be recomputed as of (i) the date of the
consummation of the CECA Acquisition based upon the Leverage Ratio as calculated
by the Borrowers in accordance with clause (ii)(E) of Section 8.2.6 
[Liquidations, Mergers, Consolidations, Acquisitions]; provided however, that
the pricing determined as of the date of the consummation of the CECA
Acquisition shall continue through the date on which the first Compliance
Certificate is due to be delivered following the date of the CECA Acquisition,
and (ii) the end of each fiscal quarter ending after the Closing Date based on
the Leverage Ratio as of such quarter end; provided, that notwithstanding the
foregoing or anything in this Agreement to the contrary, the rates in Level V
shall apply to the Applicable Margin, the Applicable Letter of Credit Fee Rate
and the Applicable Commitment Fee Rate from the due date of the quarterly
Compliance Certificate to be delivered for the fiscal quarter ending March 31,
2017 through the due date of the quarterly Compliance Certificate to be
delivered for the fiscal quarter ending September 30, 2017.  Any increase or
decrease in the Applicable Margin, the Applicable Letter of Credit Fee Rate and
the Applicable Commitment Fee Rate computed as of a quarter end shall be
effective on the due date of the quarterly Compliance Certificate to be
delivered for the fiscal quarter ending September 30, 2017, or thereafter the
date on which the Compliance Certificate evidencing such computation is due to
be delivered under Section 8.3.3 [Certificate of Borrowers], as the case may
be.  If (i) an acquisition Compliance Certificate is not delivered when due in
accordance with Section 8.2.6  [Liquidations, Mergers, Consolidations,
Acquisitions] or (ii) a Compliance Certificate is not delivered when due in
accordance with such Section 8.3.3 [Certificate of Borrowers], then the rates in
Level V shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.


9.            The amendments set forth in Sections 2 through 8 of this Amendment
shall not become effective until the Administrative Agent has received the
following, each in form and substance acceptable to the Administrative Agent:

--------------------------------------------------------------------------------

(a)
this Amendment, duly executed by the Borrower, the Guarantors, the Lenders and
the Administrative Agent;

(b)
payment of all fees and expenses owed to the Administrative Agent and its
counsel in connection with this Amendment; and

(c)
such other documents as may be reasonably requested by the Administrative Agent.

10.            The Loan Parties hereby reconfirm and reaffirm that all
representations and warranties, agreements and covenants made by and pursuant to
the terms and conditions of the Credit Agreement and in each other Loan Document
are true and correct in all material respects (without duplication of any
materiality qualifier contained therein), before and after giving effect to this
Amendment, as though made on and as of the date hereof, except for those made
specifically as of another date, in which case such representations and
warranties shall be true and correct in all material respects as of such date or
time.
11.            The Loan Parties represent and warrant that no Potential Default
or Event of Default exists under the Credit Agreement, nor will any occur as a
result of the execution and delivery of this Amendment or the performance or
observance of any provision hereof.
12.            Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.
13.            The agreements contained in this Amendment are limited to the
specific agreements contained herein.  Except as amended hereby, all of the
terms and conditions of the Credit Agreement and the other Loan Documents shall
remain in full force and effect.  This Amendment amends the Credit Agreement and
is not a novation thereof.
14.            This Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of a signature page of this Amendment by telecopy or e-mail shall be effective
as delivery of a manually executed counterpart of this Amendment.
15.            This Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to its conflict of laws principles.  The Loan Parties hereby
consent to the jurisdiction and venue of the courts of the Commonwealth of
Pennsylvania sitting in Allegheny County, Pennsylvania and of the United States
District Court for the Western District of Pennsylvania, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Amendment.
[INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT]


IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Amendment to be duly executed by their duly authorized officers on
the day and year first above written.
 
 
BORROWER:
 
 
 
 
 
 
WITNESS:
 
Calgon Carbon Corporation,
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
 
/s/ Jessica R. Duffy
 
By:
/s/ Robert M. Fortwangler
 
 
 
Name:
Robert M. Fortwangler
 
 
 
Title:
Senior Vice President, General Counsel and Secretary
 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT]


 
 
GUARANTORS:
 
 
 
 
 
 
WITNESS:
 
Calgon Carbon Investments, Inc.,
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
 
/s/ Jessica R. Duffy
 
By:
/s/ Chad Whalen
 
 
 
Name:
/s/ Chad Whalen
 
 
 
Title:
Vice President and Secretary

 
WITNESS:
 
Calgon Carbon UV Technologies LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
/s/ Jessica R. Duffy
 
By:
/s/ Chad Whalen
 
 
 
Name:
/s/ Chad Whalen
 
 
 
Title:
Manager, Vice President and Secretary

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO
FIRST AMENDMENT TOFIRST AMENDED AND RESTATED CREDIT AGREEMENT]
 
 
 
ADMINISTRATIVE AGENT AND
 
 
 
LENDERS:
 
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a
 
 
 
Lender and as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David B. Keith
 
 
 
Name:
David B. Keith
 
 
 
Title:
Senior Vice President
 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT]
 
 
 
CITIZENS BANK OF PENNSYLVANIA, as a
 
 
 
Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Donald P. Haddad
 
 
 
Name:
Donald P. Haddad
 
 
 
Title:
Senior Vice President
 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT]
 
 
 
BANK OF AMERICA, N.A, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Colleen M. O’Brien
 
 
 
Name:
Colleen M. O’Brien
 
 
 
Title:
Senior Vice President
 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT]
 
 
 
BRANCH BANKING AND TRUST
 
 
 
COMPANY, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Trevor H. Williams
 
 
 
Name:
Trevor H. Williams
 
 
 
Title:
Banking Officer
 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT]
 
 
 
FIRST NATIONAL BANK OF
 
 
 
PENNSYLVANIA, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jason Falce
 
 
 
Name:
Jason Falce
 
 
 
Title:
Assistant Vice President
 




--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT]
 
 
 
THE HUNTINGTON NATIONAL BANK, as a
 
 
 
Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nicholas J. Walsh
 
 
 
Name:
Nicholas J. Walsh
 
 
 
Title:
Vice President
 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT]
 
 
 
ING BANK N.V., DUBLIN BRANCH, as a
 
 
 
Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Sean Hassett
 
 
 
Name:
Sean Hassett
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Cormac Langford
 
    Name:  Cormac Langford       Title:  Vice President   

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT]
 
 
 
FIRST COMMONWEALTH BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Brian J. Sohocki
 
 
 
Name:
Brian J. Sohocki
 
 
 
Title:
Senior Vice President
 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT]
 
 
 
NORTHWEST BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ C. Forrest Tefft
 
 
 
Name:
C. Forrest Tefft
 
 
 
Title:
Senior Vice President
 

 